DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and response filed on 12/16/2020.
Claims 1 and 4 have been amended.
Claims 23-33 have been added.
Claims 5 and 7-18 have been canceled.
Claims 1-4, 6, and 19-33 are currently pending and have been examined.

















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 12/16/2020 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  


s 1-4, 6, 20-27, and 29-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tengler et al. (USPGP 2012/0054028 A1), hereinafter TENGLER, in view of Fredericks (US 5,337,082 A), hereinafter FREDERICKS, and further in view of Liu et al. (USPGP 2016/0021178 A1), hereinafter LIU, and further in view of Zavesky et al. (USPGP 2018/0114251 A1), hereinafter ZAVESKY.

Claims 1, 23, and 32:
TENGLER as shown below discloses the following limitations:
a processor receiving sensor data from a sensor and using sensor data to determine proximity of the vehicle to the road sign ([0076] “the geofence 204 is constructed around the billboard.” And, [0077] “telematics unit 14 continuously monitors the then-current location of the vehicle 12, and compares the location of the vehicle 12 with the GPS coordinates defining the geofence 204 boundary.” Examiner interprets a determination that the vehicle is within a geofence of the road sign as detecting a proximity of a vehicle to a road sign.);
receiving data regarding at least one of operating characteristics of the vehicle and characteristics of one or more occupants of the vehicle ([0040] “the communications module 86 may be configured to transmit requested telematics services (e.g., a requested navigation route to a desired destination or point of interest) to the telematics unit 14.” And, [0064] “the vehicle 12 requests a route to a particular destination that is proximate to a common point of interest (such as a museum, a famous golf course, an arena, an amusement park, a landmark, and/or the like).” Examiner interprets the destination point of the vehicle as an operating characteristic of the vehicle and notes that this interpretation is consistent with paragraph [0004] of Applicant’s published specification which states “the operating characteristics of the vehicle comprise at least one of . . . travel destination.” And, [0078] “demographic data may be collected by identifying the vehicle 12 or a service center account number associated with the user and/or vehicle, and then retrieving appropriate user profiles associated with the vehicle.” And [0045] “demographic of the subscriber vehicle 12 and/or its occupants. The demographics may reveal that one or more of the vehicle occupants falls within an age group that is most appropriate for a particular type of goods/services.” And, [0079] “The demographic data of the vehicle 12 occupants may also be 
determining road conditions proximate to the road sign ([0065] “instantaneous increase in vehicle travel along a particular road segment” where [0094] teaches “road segment includes an advertising site viewable by passing vehicles (such as the targeted vehicles 12).” And, [0053] “sensed traffic incidents along the route.”  And, [0057] “estimated time of arrival (ETA) for the vehicle 12 to arrive at the medium 202 may be calculated by the processor 84, for example, from the location and speed of the vehicle 12 and an extrapolation of the traffic times presently sensed on the selected route by a traffic provider.” And, [0065] “verify that the vehicle 12 for which the advertisement is targeted actually passed the medium 202 upon which the advertisement was placed.” And, [0072] “the medium 202 including the advertisement space is a billboard (as shown in FIG. 2).” And, [0088] and [0090]. Examiner interprets a determination that the targeted vehicle has passed the billboard as a determination of current traffic conditions.).
upon a determination that the quantity of vehicles exceeds the vehicle threshold, presenting generalized information on the road sign ([0075] “verification may be used, by the service center 24, to verify that the vehicle 12 did in fact pass by the advertisement” and “verification may also be used to determine when the advertisement should be removed from medium 202. In instances where the medium 202 is an electronic billboard (such as shown in FIG. 2), as soon as the vehicle 12 passes the medium 202, the advertisement targeted to the vehicle 12 may . . . switched back to a sequence of randomly selected or predetermined advertisements.” Examiner interprets a determination that advertisement should be removed from the road sign based on verification that the targeted vehicle has passed the road sign as a determination that the personalized information should not (i.e., no longer) be presented based on the current traffic conditions. Examiner interprets presenting randomly selected advertisement is response to this determination as presented generalized information on the road sign. Additionally, [0091] provides another example based on generalized targeting of a plurality of vehicles on common route.); 
upon a determination that the quantity of vehicles does not exceed the vehicle threshold, presenting the personalized information on the road sign ([0077] “The processor 36 associated with the telematics 
TENGLER does not specifically disclose:
wherein the road conditions proximate to the road sign comprise a quantity of vehicles forming roadway;
determining whether or not to present information on the road sign based on the quantity of vehicles forming the roadway congestion;
upon a determination that the quantity of vehicles exceeds the vehicle threshold, presenting generalized information on the road sign; and
upon a determination that the quantity of vehicles does not exceed the vehicle threshold, presenting the personalized information on the road sign.
However, FREDERICKS, in at least Column 9, lines 1-24, Figure 6 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of TENGLER with the technique of FREDERICKS because, “The present invention overcomes the above-briefly described and other 
existing traffic control information sensing equipment and/or for providing signals commensurate with the occurrence and disappearance of predetermined abnormal traffic flow conditions.  The present invention additionally has the capability of generating command signals commensurate with individual vehicle speed which exceeds a variable speed threshold.  Further, when employed to detect traffic in a single lane, the present invention may also be employed to provide information from which "occupancy", i.e., the relative sizes of vehicles detected, may be determined.” (FREDERICKS: column 2, lines 21-43). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of TENGLER/FREDERICKS does not specifically disclose a vehicle count threshold.  LIU, however, in at least paragraph 0063 does.   In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of TENGLER/FREDERICKS with the technique of LIU because, “The development and/or use of autonomous vehicles may be impeded by a lack of an effective system and/or method for addressing errors and/or failures of autonomous vehicles operating in an immediate area of other autonomous vehicles.  Failing autonomous vehicles may not be able to communicate failures to a server and/or other autonomous vehicles operating in the immediate area.  This may cause information of failed and/or failing autonomous vehicles to be lost.  As a result, progress toward safe and/or effective autonomous vehicle use may be hindered and/or opportunities for technological, societal, and/or monetary advancement may be lost.” (LIU: paragraph 0002). Moreover, each of the elements claimed are all shown by the prior art of record but not KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of TENGLER/FREDERICKS/LIU does not specifically disclose prior to presenting the personalized information on the road sign, determining to present the personalized information on another road sign, based upon a change in at least one of visibility of the road sign, speed of travel of the vehicle, direction of travel of the vehicle, and lane change.  ZAVESKY, however, in at least paragraph 0035 discloses more than one duplicate, downstream devices, with programmable messages responsive to the direction of the vehicles.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of TENGLER/FREDERICKS/LIU with the technique of ZAVESKY “…for providing an advertising system that can provide targeted ad content while still providing an overall main advertising message.” (ZAVESKY: paragraph 0014). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 2, 24, and 33:
The combination of TENGLER/FREDERICKS/LIU/ZAVESKY discloses the limitations as shown in the rejections above.  TENGLER further discloses receiving obtaining data regarding the at least one of operating characteristics of the vehicle comprises communicating with the at least one of an electronic control unit and one or more sensors of the vehicle over a vehicle-to-infrastructure communications channel to a roadside unit associated with the road sign ([0030] “vehicle sensors 64, connected to various sensor interface modules 66 are operatively connected to the vehicle bus 34. Example vehicle sensors 64 include, but are not limited to, gyroscopes, accelerometers, magnetometers, emission detection and/or control sensors, environmental detection sensors, and/or the like. One or more of the sensors 64 enumerated 

Claims 3 and 25:
The combination of TENGLER/FREDERICKS/LIU/ZAVESKY discloses the limitations as shown in the rejections above.  TENGLER further discloses wherein the operating characteristics of the vehicle comprise at least one of vehicle speed, vehicle acceleration, travel origin, travel destination, lane change history, and continuous operation time ([0040] “the communications module 86 may be configured to transmit requested telematics services (e.g., a requested navigation route to a desired destination or point of interest) to the telematics unit 14.” And, [0064] “the vehicle 12 requests a route to a particular destination that is proximate to a common point of interest (such as a museum, a famous golf course, an arena, an amusement park, a landmark, and/or the like).” And, [0057] “location and speed of the vehicle 12 and an extrapolation of the traffic times presently sensed on the selected route by a traffic provider.”).

Claims 4 and 26:
The combination of TENGLER/FREDERICKS/LIU/ZAVESKY discloses the limitations as shown in the rejections above.  TENGLER further discloses receiving data regarding characteristics of one or more occupants of the vehicle comprises receiving at least one of biometric sensor signals from biometric sensors associated with the vehicle, receiving vehicle associated account information regarding the one or more occupants of the vehicle, and receiving information suggestive of at least one of the one or more occupants' travel preferences, travel history, purchase preferences, purchase history, and demographic information associated with the one or more occupants of the vehicle ([0078] “The demographic data may be collected by identifying the vehicle 12 or a service center account number associated with the user and/or vehicle, and then retrieving appropriate user profiles associated with the vehicle 12 owner or other authorized vehicle 12 operators stored in the database 72 at the service center 24.” And, [0079] “The demographic data of the vehicle 12 occupants may also be obtained by a recording system 96 configured to capture a voice print of one or more of the vehicle 12 occupants.” 

Claims 6 and 27:
The combination of TENGLER/FREDERICKS/LIU/ZAVESKY discloses the limitations as shown in the rejections above.  TENGLER further discloses wherein the generalized information is based upon at least one of operating characteristics of a group of vehicles proximate to the road sign, common characteristics of one or more occupants of each vehicle in the group of vehicles, and road conditions data applicable to the group of vehicles ([0091] “identifying a common point of interest of a plurality of vehicles, and then displaying an advertisement on a medium (such as the medium 202 shown in FIG. 2) located along a road segment, where the advertisement is directed to the several targeted vehicles.” And [0092] “In this example, the processor 84 at the service center 24 may identify the common point of interest from a number of requests for navigation routes to that common point of interest”. And, [0064]. And,  [0085] “if the demographic data reveals that vehicles carrying adults between the ages of 40 and 50 is the predominant demographic traveling on a particular road segment between 7:00 am and 8:00 am, a marketing agency 100 may be identified for advertising goods/services directed to adults between the ages of 40 and 50.” And, [0088] “The demographic data of the driver and/or other vehicle occupants may also be determined in real time directly from vehicles 12 approaching a particular advertising site. In this example, the demographic data is collected, at an advertising site along a road segment, from a plurality of probes located by the advertising site (e.g., the demographic data may be collected using traffic cameras that take images useful for identifying drivers and/or passengers of the vehicle 12). The demographic data is then utilized in real time to identify an appropriate advertisement type and marketing agency 100.”). 
	

Claims 20, 21, 29, and 30:
The combination of TENGLER/FREDERICKS/LIU discloses the limitations as shown in the rejections above.  TENGLER further discloses:
the presentation of the personalized information is provided by a speaker incorporated with the road sign.
the presentation of the personalized information is provided by a speaker incorporated with the vehicle.
See at least paragraphs 0027, 0028, and 0072.

Claims 22 and 31:
The combination of TENGLER/FREDERICKS/LIU/ZAVESKY discloses the limitations as shown in the rejections above.  FREDERICKS further discloses:
the road sign is a first road sign, and the data regarding the operating characteristics of the vehicle is a speed of the vehicle, the method further comprising:
upon determining that the speed of the vehicle exceeds a threshold speed, determining a second road sign for presenting the information, wherein the second sign is a greater distance from the vehicle than the first road sign.
See at least Column 9, lines 1-24, Figure 6 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of TENGLER with the technique of FREDERICKS because, “The present invention overcomes the above-briefly described and other deficiencies and disadvantages of the prior art by providing a novel and improved out-of-road vehicle detector which is easy to install and maintain, which has the capability of detecting moving vehicles in either a single traffic lane or plural lanes, which detects vehicles only once, which is vehicle direction sensitive and which provides output signals commensurate with the speed of detected vehicles.  The present invention also comprises a novel technique for processing signals provided by the detector so as to emulate existing traffic control information sensing equipment and/or for providing signals commensurate with the occurrence and disappearance of FREDERICKS: column 2, lines 21-43). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).



















s 19 and 28 are rejected under 35 U.S.C. 103 (a) as being unpatentable over TENGLER/FREDERICKS/LIU/ZAVESKY and further in view of Brubaker (USPGP 2009/0299857 A1), hereinafter BRUBAKER. 

Claims 19 and 28:
The combination of TENGLER/FREDERICKS/LIU/ZAVESKY discloses the limitations as shown in the rejections above.  BRUBAKER further discloses the presentation of the generalized information or the personalized information is delayed in accordance with the roadway congestion.  See at least paragraph 0325.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of TENGLER/FREDERICKS/LIU/ZAVESKY with the technique of BRUBAKER because, “The present invention overcomes the above-briefly described and other deficiencies and disadvantages of the prior art by providing a novel and improved out-of-road vehicle detector which is easy to install and maintain, which has the capability of detecting moving vehicles in either a single traffic lane or plural lanes, which detects vehicles only once, which is vehicle direction sensitive and which provides output signals commensurate with the speed of detected vehicles.  The present invention also comprises a novel technique for processing signals provided by the detector so as to emulate existing traffic control information sensing equipment and/or for providing signals commensurate with the occurrence and disappearance of predetermined abnormal traffic flow conditions.  The present invention additionally has the capability of generating command signals commensurate with individual vehicle speed which exceeds a variable speed threshold.  Further, when employed to detect traffic in a single lane, the present invention may also be employed to provide information from which "occupancy", i.e., the relative sizes of vehicles detected, may be determined.” (FREDERICKS: column 2, lines 21-43). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

OHARA et al. (JP 2011/209235 A). “To display a sign and the like which are very important to a user, while suppressing complication of a map display. Data showing regulation is prepared using a link and a node of a road network, for signs such as information for regulating traffic on a road, signs of road traffic for giving guidance useful for determining a path, road markings such as arrows drawn on a road, median strips of a road, direction boards, and signboards of various stores.  The system sets related information L showing that the signs are displayed when a user is present in a specific link.  The traffic support system refers to data of signs, and displays the signs which regulate traffic of a user and the signs specified by a related link in an embodiment in which the visibility of the signs is more enhanced than other signs.  Thereby, the visibility at the time of displaying can be changed depending on the importance and the like, and information with high importance can be displayed to a user while avoiding complication of a map display.”











Wachtel, Jerry. Safety Impacts of the Emerging Digital Display Technology for Outdoor Advertising Signs FINAL REPORT (April, 2009). Retrieved online 01/28/2021.  http://www.dutchessny.gov/Departments/Planning/docs/NCHRP-Safety-Impacts-of-the-Emerging-Digital-Display-Technology.pdf
 “The specific objective of the study was to develop guidance for State Departments of Transportation and other highway operating agencies with respect to the safety implications of digital display technology being increasingly used for outdoor advertising signs. The objective was to be achieved through the conduct of a critical literature review of existing guidelines and research results, including, separately, research undertaken and published by the outdoor advertising industry; an identification of the human factors elements related to the operational characteristics of such signs; a review of the experiences of other countries with this outdoor advertising sign technology; and the preparation of a final, peer reviewed, report documenting the work conducted and including recommended guidance related to the safety aspects of digital display technology for outdoor advertising signs.”















Applicant’s amendment filed on 12/16/2020 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)